Sognier, Judge.
In Gentile v. Miller, Stevenson & Steinichen, Inc., 257 Ga. 583 (361 SE2d 383) (1987), the Supreme Court reversed the judgment of this court in Gentile v. Miller, Stevenson & Steinichen, Inc., 182 Ga. App. 690 (356 SE2d 666) (1987). Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is reversed.

Judgment reversed.


McMurray, P. J., and Beasley, J., concur.

Donald E. Loveless, John W. Winborne III, for appellee.